Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/08/2021 has been placed in record and considered by the examiner. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 8, 20-24, 31-33, 35, 36, 38, 40-42, 44, and 45 have been considered but are moot because of a new ground of rejection based on Kravtsov (US 20130003627 A1).
For claim 1, 20, 31, 40, arguments in regards to “wherein the one or more first resource elements are associated with a time domain and a frequency domain” are moot because of a new ground of rejection based on Kravtsov (US 20130003627 A1).
Applicant’s arguments in regards to dependent claims 4, 7, 9, 34, 37, 39, 43, 46 and newly added claim 48, rely on the same above arguments (i.e. reliance on the newly amended limitations of independent claims 1, 20, 32, and 40) which have been addressed above. 


In regards to independent claims 1, 20, 32, and 40, the combination of Kwak, Kravtsov and Chen discloses both instances of newly amended language (as emphasized) of :” determining that the one or more first resource elements to be used for the PUCCH are scheduled to overlap with one or more second resource elements scheduled for the UE for an uplink data transmission on a physical uplink shared channel (PUSCH)” and  “ modifying the uplink data transmission based at least in part on determining that the one or more first resource elements to be used for the PUCCH are scheduled to verlap with the one or more second resource elements for the PUSCH”

	The examiner maintains that amended “scheduled to overlap” (claim 1, line 8) is disclosed by Kwak as following: determining that the one or more first resource elements to be used for the PUCCH (see para. 0484 “overlapped symbol”, para. 0491 “symbol of the PUCCH 3008 overlap”, and para. 0493 “overlap symbol”, such as fig. 28, symbol containing of region 2814 and  fig. 30, first symbol of PUCCH 3008)  are scheduled to overlap with one or more second resource elements (see, 0474, 0484, 0491, 0493, fig. 28, 2814 and fig. 30, third symbol in PUSCH 3002) scheduled for the UE for an uplink data transmission on a physical uplink shared channel (PUSCH) ( the UE determines that a PUCCH symbol (fig. 30, first symbol of PUCCH 3008 and as in para. 0491) and PUSCH symbol (“one or more second resource elements”, such as fig. 30, third symbol in PUSCH 3002 as in para. 0491)  are scheduled to overlap / collide as in para. 0474, 0484, 0491, wherein PUSCH is used for uplink data transmission as explained in para. 0491). Therefore, the examiner maintains that the change from “collide” to “overlap” does not overcome Kwak’s teachings because Kwak explicitly states overlap of PUCCH and PUSCH symbols as mapped above. 

The examiner maintains that amended “scheduled to overlap” (claim 1, line 13) is disclosed by Kwak as following: modifying the uplink data transmission based at least in part on determining that the one or more first resource elements to be used for the PUCCH (see para. 0484 “overlapped symbol”, para. 0491 “symbol of the PUCCH 3008 overlap”, and para. 0493 “overlap symbol”, such as fig. 28, symbol containing of region 2814 and  fig. 30,  first symbol of PUCCH 3008) are scheduled to overlap with the one or more second resource elements for the PUSCH (see para. 0474, 0484, 0491, 0493; when it is determined that a PUCCH symbol and PUSCH symbol (“one or more second resource elements”)  assignments overlap / collide, the uplink transmission in the overlapped PUSCH symbol s punctured (i.e. postponed, or sent in different (non-overlapping) symbols). Therefore, the examiner maintains that the change from “collide” to “overlap” does not overcome Kwak’s teachings because Kwak explicitly states overlap of PUCCH and PUSCH symbols as mapped above. 


Applicant’s arguments in regards to dependent claims 4, 7, 9, 34, 37, 39, 43, 46 and newly added claim 48, rely on the same above arguments (i.e. reliance on the newly amended limitations of independent claims 1, 20, 32, and 40) which have been addressed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3,5, 6, 8, 20-24, 31-33, 35, 36, 38, 40-42, 44, 45  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 20170223695 A1) in view of Kravtsov (US 20130003627 A1) and Chen et al. (US 20150181533 A1).


For claim 1, Kwak discloses A method of wireless communication performed by a user equipment (UE), comprising:
 determining one or more first resource elements (para. 0484 “overlapped symbol”, para. 0491 “symbol of the PUCCH 3008 overlap”, and para. 0493 “overlap symbol”, such as fig. 28, symbol containing of region 2814 and fig. 30, first symbol of PUCCH 3008) to be used for a physical uplink control channel (PUCCH) (see 0483, UE receive PUCCH scheduling / allocation of symbols)   associated with acknowledging or negatively acknowledging (see para. 0136; PUCCH is used for acknowledging); 

determining that the one or more first resource elements to be used for the PUCCH (see para. 0484 “overlapped symbol”, para. 0491 “symbol of the PUCCH 3008 overlap”, and para. 0493 “overlap symbol”, such as fig. 28, symbol containing of region 2814 and  fig. 30, first symbol of PUCCH 3008)  are scheduled to overlap with one or more second resource elements (see, 0474, 0484, 0491, 0493, fig. 28, 2814 and fig. 30, third symbol in PUSCH 3002) scheduled for the UE for an uplink data transmission on a physical uplink shared channel (PUSCH) (see para. 0474, 0484, 0491; UE determines that a PUCCH symbol (fig. 30, first symbol of PUCCH 3008 and as in para. 0491) and PUSCH symbol (“one or more second resource elements”, such as fig. 30, third symbol in PUSCH 3002 as in para. 0491) overlap / collide, wherein PUSCH is used for uplink data transmission as explained in para. 0491), 

and modifying the uplink data transmission based at least in part on determining that the one or more first resource elements to be used for the PUCCH (see para. 0484 “overlapped symbol”, para. 0491 “symbol of the PUCCH 3008 overlap”, and para. 0493 “overlap symbol”, such as fig. 28, symbol containing of region 2814 and  fig. 30,  first symbol of PUCCH 3008) are scheduled to overlap with the one or more second resource elements for the PUSCH (see para. 0474, 0484, 0491, 0493; when it is determined that a PUCCH symbol and PUSCH symbol (“one or more second resource elements”)  assignments overlap / collide, the uplink transmission in the overlapped PUSCH symbol s punctured (i.e. postponed, or sent in different (non-overlapping) symbols),

 the uplink data transmission ((see para. 0474, 0484, 0491, 0493; uplink data transmitted on PUSCH) being modified to avoid transmitting uplink data (see para. 0474, 0484, 0491, 0493; specific uplink transmissions that is / are to be transmitted in  PUSCH (such as data in para. 0493)), on the PUSCH, in the one or more first resource elements (see para. 0484 “overlapped symbol”, para. 0491 “symbol of the PUCCH 3008 overlap”, and para. 0493 “overlap symbol”, such as fig. 28, symbol containing of region 2814 and  fig. 30, third symbol in PUCCH) to be used for the PUCCH (see para. 0474, 0484, 0491, 0493; uplink transmissions that is to be transmitted in  PUSCH (such as data in para. 0493), which overlap symbols of PUCCH (corresponding to “one or more first resource elements to be used for the PUCCH”), is punctured (i.e. postponed, or sent in different symbols (non-overlapping) in order for no overlap to happen between PUCCH and PUSCH symbols (e.g. the modification result in no overlap between PUCCH and PUSCH as in fig. 24 as indicated in para. 0474), which is considered “modified to avoid transmitting uplink data”), corresponding to “the uplink data transmission being modified to avoid transmitting uplink data”).

Kwak does not disclose wherein the one or more first resource elements are associated with a time domain and a frequency domain; wherein the uplink data transmission includes an initial uplink data transmission and one or more repetitions of the initial uplink data transmission; 

In analogous art, Kravtsov discloses wherein the one or more first resource elements are associated with a time domain and a frequency domain (see para. 0031; a SC-FDMA symbol (“first resource element”) is associated with a frequency bandwidth (as the SC-FDMA symbol is spread over it) and a time domain (SC-FDMA period)).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Kwak by using the above recited features, as taught by Kravtsov, in order to provide architecture and methods for improving transmit power efficiency in frequency division multiplexing systems, such as SC-FDMA, thereby increasing the battery lifetime of mobile devices and decreasing interference in the wireless network, which results in communication is prone to less errors (see Kravtsov sections 0015).

The combination of Kwak and Kravtsov does not disclose wherein the uplink data transmission includes an initial uplink data transmission and one or more repetitions of the initial uplink data transmission; 

In analogous art, Chen discloses wherein the uplink data transmission includes an initial uplink data transmission and one or more repetitions of the initial uplink data transmission (see para. 0038, and first sentence of last paragraph of paragraph 0068; there is an initial transmission of PUSCH data (“uplink data transmission”) and number of repetitions of the PUSCH (i.e. repetition length));

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Kwak and Kravtsov by using the above recited features, as taught by Chen, in order to provide a method of redundant transmission (repetition) by wireless devices in order to establish or maintain a connection thereby providing the user effective coverage enhancement (see Chen sections 0035).

For claim 2, the combination of Kwak, Kravtsov and Chen, specifically Kwak discloses wherein modifying the uplink data transmission comprises deferring the uplink data transmission (see para. 0484, 0491; in resource / symbol in which the PUCCH assignment and PUSCH collide / overlap, the PUSCH uplink transmission is punctured (i.e. not sent / postponed).

For claim 3, the combination of Kwak, Kravtsov and Chen, specifically Kwak discloses wherein the uplink data transmission is deferred based at least in part on receiving an indication that the uplink data transmission is to be deferred (see 0483, the receive PUCCH scheduling indicating PUSCH overlap which is an indication that that the UE should puncture those overlapping resources)  .

For claim 5, the combination of Kwak, Kravtsov and Chen, specifically Kwak discloses wherein modifying the uplink data transmission comprises rate matching or puncturing the uplink data transmission  to avoid transmitting uplink data, on the PUSCH (see para. 0474, 0484, 0491, 0493; uplink transmissions that is to be  transmitted on symbols of  PUSCH (such as data in para. 0493), which overlap symbols of PUCCH, is punctured (i.e. not sent / postponed, or sent in different (non-overlapping) symbols), in the one or more first resource elements to be used for the PUCCH, (see para. 0484 “overlapped symbol”, para. 0491 “symbol of the PUCCH 3008 overlap”, and para. 0493 “overlap symbol”, such as fig. 28, symbol containing of region 2814 and  fig. 30, first symbol of PUCCH 3008) .

For claim 6, the combination of Kwak, Kravtsov and Chen, specifically Kwak discloses wherein the uplink data transmission is rate matched or punctured based at least in part on receiving an indication that the uplink data transmission is to be rate matched or punctured (see 0483, the receive PUCCH scheduling indicating PUSCH overlap which is an indication that that the UE should puncture those overlapping resources).

For claim 8, the combination of Kwak, Kravtsov and Chen, specifically Kwak discloses wherein the one or more first resource elements to be used for the PUCCH are signaled in a system information block (see para. 0221; UL resources are signaled via SIB, wherein the UL resources consist the PUCCH resources (para. 0483).


Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 1, wherein Kwak further discloses A user equipment (UE) for wireless communication, comprising: memory; and one or more processors coupled to the memory, the one or more processors configured to (see para. 0524-525; UE containing software that is stored on memory and executed via processor):

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 1, wherein Kwak further discloses A non-transitory computer-readable medium storing instructions for wireless communication, the instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to (see para. 0524-525; UE containing software that is stored on memory and executed via processor):

Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in Claim 1, wherein Kwak further discloses An apparatus for wireless communication (see para. 0524-525; UE), comprising: means for determining one or more first resource elements (see para. 0524-525; UE containing software that is stored on memory and executed via processor which implements the teachings) 
means for determining that the one or more first resource elements ((see para. 0524-525; UE containing software that is stored on memory and executed via processor which implements the teachings)
and means for modifying the uplink data transmission (see para. 0524-525; UE containing software that is stored on memory and executed via processor which implements the teachings).

Regarding Claim 41, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 42, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 44, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 45, the claim is interpreted and rejected for the same reason as set forth in Claim 6.


Claim 4, 7, 9, 34, 37, 39, 43, 46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 20170223695 A1), Kravtsov (US 20130003627 A1)  and Chen et al. (US 20150181533 A1), further in view of Papasakellariou (US 20200178226 A1).


For claim 4, the combination of Kwak, Kravtsov and Chen does not disclose wherein the uplink data transmission is deferred within a data segment or a frame in which the one or more second resource elements for the PUSCH are scheduled based at least in part on a determination that a number of subsequent uplink segments in the data segment or the frame satisfies a threshold, wherein the subsequent uplink segments are subsequent to the one or more second resource elements for the PUSCH.

In analogous art, Papasakellariou discloses wherein the uplink data transmission is deferred within a data segment or a frame in which the one or more second resource elements for the PUSCH are scheduled based at least in part on a determination that a number of subsequent uplink segments in the data segment or the frame satisfies a threshold, wherein the subsequent uplink segments are subsequent to the one or more second resource elements for the PUSCH (see para. 0235; the PRACH transmission (i.e. the PUSCH is puncturing / deferring (i.e. PUSCH REs are not transmitted) when it overlaps with PRACH as in para. 0107, 0162 last sentence, para. 0217), corresponding to “wherein the uplink data transmission is deferred within a data segment or a frame in which the one or more second resource elements for the PUSCH”) only occurs if 6 SF (subframes which corresponds to a number of RBs) are leftover / past (i.e. “based at least in part on a determination that a number of subsequent uplink segments in the data segment or the frame satisfies a threshold”) after transmission of PDCCH / PUSCH).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Kwak, Kravtsov and Chen by using the above recited features, as taught by Papasakellariou, in order to provide improvements in radio interface efficiency and coverage, thereby meet the high growth in mobile data traffic and support new applications and deployments that network customer demand (see Papasakellariou sections 0003).


For claim 7, the combination of Kwak, Kravtsov and Chen does not disclose wherein the uplink data transmission is rate matched or punctured based at least in part on a determination that a number of subsequent uplink segments in a data segment or a frame, in which the one or more second resource elements for the PUSCH are scheduled, does not satisfy a threshold, wherein the -3-PATENT U.S. Patent Application No. 16/130,877 Attorney Docket No. 0097-0420/181103subsequent uplink segments are subsequent to the one or more second resource elements for the PUSCH.

In analogous art, Papasakellariou discloses wherein the uplink data transmission is rate matched or punctured based at least in part on a determination that a number of subsequent uplink segments in a data segment or a frame, in which the one or more second resource elements for the PUSCH are scheduled, does not satisfy a threshold, wherein the subsequent uplink segments are subsequent to the one or more second resource elements for the PUSCH ((see para. 0235; the PRACH transmission (i.e. the PUSCH is puncturing / deferring (i.e. PUSCH REs are not transmitted) when it overlaps with PRACH as in para. 0107, 0162 last sentence, para. 0217), corresponding to “wherein the uplink data transmission is deferred within a data segment or a frame in which the one or more second resource elements for the PUSCH”) only occurs if 6 SF (subframes which corresponds to a number of RBs) are leftover / past (i.e. “based at least in part on a determination that a number of subsequent uplink segments in the data segment or the frame satisfies a threshold”) after transmission of PDCCH / PUSCH).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Kwak, Kravtsov and Chen by using the above recited features, as taught by Papasakellariou, in order to provide improvements in radio interface efficiency and coverage, thereby meet the high growth in mobile data traffic and support new applications and deployments that network customer demand (see Papasakellariou sections 0003).


For claim 9, the combination of Kwak, Kravtsov and Chen does not disclose wherein the UE is a machine-type communication device   that operates in the unlicensed radio frequency spectrum band.

In analogous art, Papasakellariou discloses wherein the UE is a machine-type communication device (see para. 0058 last sentence that; networks where machines communicate vs. user devices) that operates in the unlicensed radio frequency spectrum band (unlicensed spectrum as in para. 0215, wherein the method for PRACH transmission is for unlicensed band cells as in para. 0226).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Kwak, Kravtsov and Chen by using the above recited features, as taught by Papasakellariou, in order to provide improvements in radio interface efficiency and coverage, thereby meet the high growth in mobile data traffic and support new applications and deployments that network customer demand (see Papasakellariou sections 0003).

Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 43, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 46, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 48, the claim is interpreted and rejected for the same reason as set forth in Claim 4.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ahn; Joon Kui et al.	US 20140050205 A1	METHOD FOR CONTROLLING UPLINK TRANSMISSION POWER AND WIRELESS DEVICE USING SAME
Nogami; Toshizo et al.	US 20170325258 A1	USER EQUIPMENTS, BASE STATIONS AND METHODS
Palanki; Ravi et al.	US 20070014272 A1	Pilot and data transmission in a quasi-orthogonal single-carrier frequency division multiple access system
SUZUKI; Shoichi et al.	US 20190280842 A1	TERMINAL APPARATUS, BASE STATION APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT
WEBB; Matthew William et al.	US 20160174213 A1	POWER DENSITY BOOSTING OF UPLINK CONTROL SIGNALS
YAMAZAKI; Chiharu et al.	US 20180191483 A1	RADIO TERMINAL AND BASE STATION


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday and Thursday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                      
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413